—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered November 22, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of 4½ to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Tom, J.P., Andrias, Saxe and Williams, JJ.